                                IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

Cammie W.1,

                   Plaintiff,                                                        Civ. No. 6:17-CV-01561-MC

         v.                                                                          OPINION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of the Social Security
Administration,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Cammie W. seeks judicial review of the Commissioner’s decision denying her

application for supplemental security income (SSI) and Disability Insurance benefits (DIB)

under Title XVI of the Social Security Act. This Court has jurisdiction under 42 U.S.C. §§

405(g) and 1383(c)(3). Because the Commissioner’s decision is based on proper legal standards

and supported by substantial evidence, the Commissioner’s decision is AFFIRMED.

                                                  BACKGROUND

         Plaintiff filed an application for SSI on April 5, 2013, tr. 3142, for DIB on June 21, 2013,

tr. 349, alleging disability as of May 7, 2008, id. Following a denial of benefits, Plaintiff

requested a hearing before an administrative law judge (ALJ). After a hearing, the ALJ



1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-
governmental party in this case.
2
  “Tr.” refers to the Social Security Administrative Record provided by the Commissioner.

1 – OPINION AND ORDER
determined Plaintiff was not disabled from May 7, 2008 through July 15, 2016. Tr. 79-80. The

Appeals Counsel denied Plaintiff’s request for review. Tr. 1-4. This appeal followed.

                                   STANDARD OF REVIEW

       The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

“Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill

v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980

(9th Cir. 1997)). To determine whether substantial evidence exists, we review the administrative

record as a whole, weighing both the evidence that supports and detracts from the ALJ’s

conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989). “If the evidence can reasonably

support either affirming or reversing, ‘the reviewing court may not substitute its judgment’ for

that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir.

2014) (quoting Reddick v. Chater, 157 F.3d 715, 720-21 (9th Cir. 1996)).

                                          DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920 (2012). The initial burden of

proof rests upon the claimant to meet the first four steps. If the claimant satisfies her burden with

respect to the first four steps, the burden shifts to the Commissioner for step five. 20 C.F.R. §

404.1520. At step five, the Commissioner must show that the claimant can make an adjustment

to other work after considering the claimant’s residual functional capacity (RFC), age, education,

and work experience. Id. If the Commissioner fails to meet this burden, then the claimant is



2 – OPINION AND ORDER
disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however, the Commissioner

proves that the claimant can perform other work existing in significant numbers in the national

economy, the claimant is not disabled. Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir.

2001).

         At step one, the ALJ found Plaintiff was not engaged in substantially gainful activity. Tr.

73. At step two, the ALJ found Plaintiff suffered from severe impairments of schizophrenia

paranoid type, depressive disorder not otherwise specified, and a history of alcohol abuse in

remission. Id. At step three, the ALJ found that none of Plaintiff’s impairments or combination

of impairments met or medically equaled the criteria of a listing. Tr. 74-75.

         Before step four, the ALJ assessed Plaintiff’s RFC and determined Plaintiff could

perform a full range of work with no exertional limitations. Tr. 75. However, the ALJ also

determined Plaintiff’s work should be limited to simple routine, slow-paced, and undetailed tasks

with only occasional and indirect contact with coworkers and the public but no public interaction

as a job duty. Tr. 75-76. The ALJ also limited Plaintiff to low stress work, with few changes to

routine or work setting. Tr. 76. At step four, the ALJ found Plaintiff could not perform past

relevant work. Tr. 78. At step five, the ALJ determined Plaintiff could perform the jobs of

laundry worker, linen room attendant, and folder, all jobs that exist in significant numbers in the

national economy. Tr. 79. The ALJ concluded plaintiff was not disabled. Id.

         Plaintiff argues the ALJ erred in three ways. First, the ALJ failed to provide specific,

clear and convincing reasons supported by substantial evidence in discounting Plaintiff’s

subjective limitations. Second, when formulating Plaintiff’s RFC, the ALJ erred by failing to

consider the opinions of three “other sources.” Finally, the ALJ had a duty to further develop the

record. I address each of Plaintiff’s arguments in turn.



3 – OPINION AND ORDER
I.      The ALJ provided specific, clear and convincing reasons supported by substantial
        evidence in the record for finding Plaintiff less-than fully credible.

            The ALJ did not err in discounting the Plaintiff’s statements as to the severity of her

     symptoms. Tr. 76-78. An ALJ must follow a two-step process to evaluate Plaintiff’s symptoms.

     See SSR 16-3p. At step one, the ALJ found Plaintiff’s medically determinable impairments could

     reasonably be expected to cause the alleged symptoms. Tr. 76. At step two, the ALJ pointed to

     specific, clear and convincing reasons supported by substantial evidence in the record to discount

     Plaintiff’s statements about the intensity, persistence, and limiting effects of her symptoms.

            “Contradiction with the medical record is a sufficient basis for rejecting the claimant’s

     subjective testimony.” Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir.

     2008). Here, the ALJ pointed to multiple such inconsistencies. For instance, the ALJ noted that

     at the hearing Plaintiff reported her declining attention span was a main barrier preventing

     employment Tr. 76. Plaintiff testified that she was unable to work 40 hours per week, even in a

     simple and routine job with no public interaction “[b]ecause my attention span has greatly

     declined. . .. my attention span is gone.” Tr. 151. The ALJ, however, specifically noted

     Plaintiff’s attention and concentration had, outside of two discrete time periods, generally

     improved. Tr. 77 (citing to tr. 825, 827, 829). The ALJ also noted Plaintiff’s symptoms stabilized

     when she used her medications consistently. Tr. 77. Finally, the ALJ considered an October 2012

     evaluation by Barbara Stoner, M.S. in anticipation of Plaintiff attending community college. Tr.

     1242. Plaintiff “received superior range scores on the three reading subtests . . . [and]

     demonstrates excellent decoding and comprehension ability. Her reading rate is also above

     average.” Tr. 1245. Plaintiff was “attentive throughout this evaluation[.]” Tr. 1242.

            The ALJ did not completely reject Plaintiff’s testimony regarding her symptoms. Instead,

     the ALJ found Plaintiff capable of doing more than alleged. As noted, the ALJ limited Plaintiff


     4 – OPINION AND ORDER
      to work involving simple routine tasks, low stress, “and no fast paced production pace work,

      with few changes of work routing or setting.” Tr. 75-76. The ALJ noted that although Plaintiff

      alleged disability as of 2008, the record contained no evidence of any mental health treatment

      before June 2011. Tr. 77. Although Plaintiff argues she lacked insurance, she received medical

      care in 2009 despite having no insurance. Tr. 673-78. Additionally, despite lacking insurance in

      2013, Plaintiff received mental health treatment. Tr. 816-23.

             The ALJ provided clear and convincing reasons for finding Plaintiff less-than fully

      credible as to the extent of her limitations. Although Plaintiff argues another interpretation of

      Plaintiff’s limitations is reasonable, this is not a legitimate reason for overturning the ALJ’s

      conclusions. Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir. 2014)

      (quoting Reddick v. Chater, 157 F.3d 715, 720-21 (9th Cir. 1996) (“If the evidence can

      reasonably support either affirming or reversing, ‘the reviewing court may not substitute its

      judgment’ for that of the Commissioner.”).

II.      The ALJ reasonably weighed the “other” sources in the medical record and Plaintiff’s
         residual functional capacity accounted for her mental limitations.

             Plaintiff argues the ALJ erred in failing to take account of the opinions of three “other

      sources:” Barbara Stoner, M.S., the learning disability specialist discussed above; Malia

      Deloherty-Dart, L.C.S.W., Plaintiff’s treating counselor; and Dale Williams, L.P.C., Plaintiff’s

      treating therapist. An ALJ may reject other source opinions if the ALJ provides germane reasons

      for doing so. Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). If evidence exists to

      support more than one rational interpretation, the court is bound to uphold that interpretation.

      Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014); Batson, 359 F.3d at 1193.

             Contrary to Plaintiff’s assertion, the ALJ considered Ms. Stoner’s other source opinion

      when determining Plaintiff’s RFC. Tr. 77. Ms. Stoner recommended two accommodations in the


      5 – OPINION AND ORDER
event Plaintiff should pursue college coursework: extended time for examinations and a

distraction free environment for taking exams. Tr. 1247-48. These recommendations are

consistent with the ALJ’s RFC finding. See tr. 75-76 (limiting Plaintiff to simple routine, slow-

paced and “low stress work” with “occasional and indirect contact with the public and

coworkers” and few changes of work routine or setting). As described above, Plaintiff tested

above average on the reading tests and was attentive throughout Ms. Stoner’s evaluation. Tr.

1242, 1245.

       Second, Plaintiff asserts the ALJ erred in failing to account for Ms. Deloherty-Dart’s

opinion. In April 2013, Ms. Deloherty-Dart noted Plaintiff “struggles with significant crippling

anxiety, [with] difficulty remaining in reality and health problems[.]” Tr. 822. Ms. Deloherty-

Dart also considered Plaintiff “floridly psychotic at baseline.” Tr. 812. Ms. Deloherty-Dart

provided the above comments in progress notes. Although the ALJ did not discuss the above

notations, the ALJ does not need to discuss every piece of evidence in the administrative record.

Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984). The ALJ need only explain why

“significant probative evidence has been rejected.” Id. The above statements do not contain any

information about specific limitations but rather provide information as to Plaintiff’s overall

mental condition.

       Additionally, in determining the Plaintiff’s mental RFC, the ALJ considered other

information from Ms. Deloherty-Dart’s progress notes. Tr. 77, 805-808. These statements were

used to support the effectiveness of Plaintiff’s medication at “abat[ing]” her hallucinations, tr.

77, in the context of evaluating Plaintiff’s abilities and limitations. The ALJ specifically noted

Ms. Deloherty-Dart’s made her observations during a time Plaintiff “decompensated with a brief

psychotic episode during which she had increased paranoia and hallucinations in the context of



6 – OPINION AND ORDER
       not eating and consuming highly caffeinated drinks when stressed due to familial issues.” Tr. 77.

       In fact, six months after Ms. Deloherty-Dart’s initial assessment, her progress report notes that

       while Plaintiff continued to suffer from paranoia regarding her neighbors, Plaintiff “continues to

       do well on the medications[.]” Tr. 805. The ALJ’s evaluation of Ms. Deloherty-Dart’s statements

       in the context of determining Plaintiff’s RFC leads to the reasonable inference that although

       Plaintiff’s symptoms waxed and waned, they generally stabilized with medication and treatment.

       As this is a rational interpretation of the admittedly complex symptomatology, the court is bound

       to uphold the ALJ’s interpretation. Garrison, 759 F.3d at 1010; Batson, 359 F.3d at 1193.

                Third, contrary to Plaintiff’s assertion, the ALJ considered Mr. Williams’s other source

       opinion. The ALJ noted in a paragraph that Mr. Williams’s “certification of disability” is

       assigned no weight as it was for Plaintiff’s housing. Tr. 77. A statement from a physician or

       other source that one is “disabled” or “unable to work” is not a medical opinion but rather an

       opinion on the ultimate determination of disability, which is an administrative finding reserved

       for the Commissioner. 20 C.F.R. § 404.1527(d)(1) (2017); see also McLeod v. Astrue, 640 F.3d

       881, 884-85 (9th Cir. 2011) (treating physician’s belief that claimant “could not work at all” is

       not binding on the ALJ).

III.      The ALJ fully and fairly developed the record.

                The ALJ had no duty to further develop the record in this case. The agency may order a

       consultative examination if there is difficulty acquiring evidence from treating sources. 20 C.F.R.

       §§ 404.1512(b)(2), 416.912(b)(2) (2017). An ALJ’s duty to develop the record is triggered by the

       ALJ’s own finding that the record is inadequate for proper evaluation of the evidence or by

       ambiguous evidence in the record. See Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir.

       2001).



       7 – OPINION AND ORDER
       Here, there was no difficulty in acquiring evidence from treating sources. The ALJ did

not find the record inadequate, nor was the record’s evidence ambiguous. Despite the ALJ

finding Plaintiff has multiple limitations related to mental impairments, tr. 75-75, the record

supports a finding that Plaintiff could still perform at least some work despite those limitations.

Tr. 74-79, 172-81, 182-96, 205-13, 214-28, 846-855, 869, 886-87. There are voluminous records

from acceptable medical sources supporting the ALJ’s findings. See tr. 867-70, 885-86, 888-90,

1103, 1108, 1167, 1171, 1186-87, 1195-1200, 1230-32. The ALJ weighed this evidence and

determined that Plaintiff’s mental limitations resulted in moderate limitations. Tr. 75. The ALJ

provided for those limitations in constructing the RFC. Tr. 75-76. The ALJ reasonably

concluded that “the record as a whole . . . shows that while the claimant has had some periods of

increased psychosis and some ongoing degree of paranoia and other depressive symptoms, she

has largely remained stable once she engaged in and continued with appropriate treatment.” Tr.

77.

                                         CONCLUSION

       Because the Commissioner’s decision is based on proper legal standards and supported

by substantial evidence, the Commissioner’s final decision is AFFIRMED.

IT IS SO ORDERED.


       DATED this 22nd day of March, 2019.



                                              _______/s/ Michael J. McShane________
                                                      Michael McShane
                                                  United States District Judge




8 – OPINION AND ORDER
